EXHIBIT 99.2 Sep 09, 2009 / 09:00PMGMT, SHFL - Q3 2009 Shuffle Master, Inc. Earnings Conference Call Final Transcript Conference Call Transcript SHFL - Q3 2009 Shuffle Master, Inc. Earnings Conference Call Event Date/Time: Sep 09, 2009 / 09:00PMGMT CORPORATE PARTICIPANTS Julia Boguslawski Shuffle Master, Inc. - Director, IR Tim Parrott Shuffle Master, Inc. - CEO Lin Fox Shuffle Master, Inc. - EVP, CFO Coreen Sawdon Shuffle Master, Inc. - SVP, Chief Accounting Officer CONFERENCE CALL PARTICIPANTS Steven Wieczynski Stifel Nicolaus - Analyst Ryan Worst Brean Murray - Analyst Fred Button Analyst 1 PRESENTATION Operator Greetings ladies and gentlemen, and welcome to the Shuffle Master Inc. third quarter 2009 earnings release conference call. At this time, all participants are in a listen-only mode. A brief question-and-answer session will follow the formal presentation. (Operator Instructions) As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Ms. Julia Boguslawski, Director of Investor Relations for Shuffle Master Inc. Thank you, you may begin. Julia Boguslawski - Shuffle Master, Inc. - Director, IR Good afternoon, and thank you all for joining us today for our third quarter 2009 earnings call. I am Julia Boguslawski, Director of Investor Relations for Shuffle Master; with me today are Tim Parrott, CEO of Shuffle Master; Lin Fox, Executive Vice President, CFO; Coreen Sawdon, Senior Vice President and Chief Accounting Officer; and Jerry Smith, Executive Vice President and General Counsel. Today's conference call is being simultaneously webcast through our website www.shufflemaster.com and will also be archived for the next 30 days. Before we get started I would like to remind you that various remarks we make about future expectations plans and prospects for the Company constitute forward-looking statements for purposes of the Safe Harbor provisions under the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from these expectations. We will also be discussing certain financial measures such as adjusted EBITDA, which represents a non-GAAP financial measure. The importance of this measure to investors as well as reconciliation to to the most directly comparable GAAP measures can be found on our most recent Form 10-Q, which was filed earlier today as well as in our prior public filings including Form 10-K and in today's press release announcing our third quarter 2009 results. Now I will turn the call over to our CEO Tim Parrott. Tim Parrott - Shuffle Master, Inc. - CEO Thanks, Julia, good afternoon everyone. We are talking to you from the beautiful Double Tree Inn a couple of miles from our office due to telephone problems. If there are any issues we apologize, hopefully everything will work fine and we will do the best we can. I will cover some highlights for the quarter and then turn it over to Lin Fox to review our results. Revenue is tracking about as we expected. Down 9%, year-over-year, to $45.1 million. However, it was within 2% or $1 million when adjusted for the exchange affect of a stronger US dollar. When adjusted for foreign exchange year to date revenue is relatively flat with last year, within a 0.5% on $124.9 million. We achieved record lease and service revenue of $21 million, up 4% year-over-year. Adjusted EBITDA was $15.6 million, up 11% year-over-year from $14.1 million. Diluted EPS increased $0.02 year over year to $0.10 on 18 million additional shares. Now I will touch on some product highlights for the third quarter. 2 As the Ace shuffler approaches its obsolescence we wanted to give you an update on where we stand in the conversion process and the replacement cycle. There were significant year-over-year placements of the i-Deal shuffler, bringing the total installed base to 967 units. 672 units were installed during the last 12 months with 133 of those installed in the third quarter of this year. Approximately 3000 Aces of the remaining 4500 in the field units are expected to be converted to i-Deals by the end of 2010. The majority of deployed Aces are sold units therefore the opportunity exists to create new lease revenue. Currently 57% of the i-Deals are on lease and we expect that percentage to ramp up slightly as we gain momentum in replacements. In the proprietary table game space the quarter reflects a net increase of 70 premium tables over the prior year, mostly driven by Ultimate Texas Hold 'Em. Our table game bonusing add ons grew 35% with 182 units in the last 12 months and were led by Three Card Poker Progressive, and Fortune Pai Gow Poker Progressive upgrades. Also approximately 49 upgrades were installed in the third quarter. ETS lease and service revenue of $3.2 million was a Company record. Also a record third quarter for EGM which was up year-over-year, to $12.2 million, and up 25% adjusted for AUS dollars. We are making good progress on SG&A reductions which Lin will touch on later, as well as solid lease and service revenue and improved performance of EGMs. Let me mention a couple of personnel highlights during this quarter. I'm pleased to introduce Lin Fox on the call our new CFO. Lin joined us August 1, 2009. He has a proven track record in global technology manufacturing operations, driving companywide cost containment initiatives, and leading finance and accounting teams in the international high-tech public company arena. Previously he served as CFO for Cherokee International and prior to that, CFO at Anacomp. We're proud of our progress to date in driving down expenses but there remains significant opportunity for additional reductions specifically in manufacturing costs. Lin's expertise will be key in creating operating efficiencies both domestically and internationally. We recently appointed Simon Ashley as the new President and CEO of Stargames effective September 1, of this year. Simon spent the last five years working for Aristocrat which included the role as Senior VP and CFO of Aristocrat Technologies in Las Vegas where he worked for me during my tenure there. Simon's skill set and expertise will be very complementary to our needs and opportunities at Stargames. Simon had previous experience including Macquarie Bank and PriceWaterhouse. In the new and improved product arena we've added several upgrades and a new specialty game to enhance casino revenue, and improve the player experience. We installed our first progressive on Table Master. Customers had requested it as they've seen how well progressive upgrades do on our felt games. We've installed three units post quarter close and are very pleased with the initial feed back and performance. We also developed a new Rapid concept specifically for casinos where traditional roulette is not legal called Rapid 37. This is mostly for the Indian markets. Rapid 37 uses a shuffler which in conjunction with a wheel drives the results of the game. We also think there is real opportunity to adopt and promote utilization or demand pricing on shufflers and possibly some other games. Based on customer feedback from AEs and surveys, customers expressed interest in paying for shufflers based on usage. This specifically presents opportunities for MD2's since blackjack tables remain the greatest percentage of those tables without a shuffler. The challenge is determining how to track usage. We see this opportunity integrating well into our bundling strategy which we discussed before. We are pleased to announce that the i-Table went live last week at the Riviera Casino on the Las Vegas Strip. Four tables installed in a 24 hour blackjack pit and the initial feedback is encouraging. We expect to go live next month on the floor at Barona, where it's currently completing GLI testing. As with all new products, taking the i-Deal as a prime example, there is intentionally a slow rollout to fix any remaining bugs and to keep making changes and improvements to the product. We are selecting customers for the future roll out and properties who will work with us to maximize the product performance and help build momentum. We continue to develop and acquire new proprietary table titles also. Our latest game, Dealers Bluff was developed internally and has been at Thunder Valley since July. This game is unique in that it incorporates the i-Deal shuffler in to the game play, meaning many of the player enhancements are due to the ability to have a card reading shoe. Initial feedback is good, but more time is needed to determine if the game has staying power. The next placement will go live tomorrow at Wynn in Las Vegas, and this installation will be where the Nevada field trial takes place. Now I will turn the call over to Lin to review the quarterly results in more detail. 3 Lin Fox - Shuffle Master, Inc. - EVP, CFO Thank you, Tim. Good afternoon to everyone on today's call. My first five weeks at Shuffle Master have been very productive as I've become engaged in the business and have ongoing discussions with the internal organizations, the Board, our outside professionals and Company stake holders. I find the culture here at Shuffle Master very receptive to change and while progress has been started in several areas there is always room for improvement in operating efficiencies and best practices. As to the financials, Tim has already pointed out the year-over-year foreign exchange impact on our third quarter revenue. I'd like to broaden that foreign exchange disclosure since a significant portion of our business is conducted outside of the U.S. Both in the third quarter and year to date a stronger U.S. dollar has caused year-over-year comparisons to show lower revenues, lower gross profit, and lower operating expenses but at the overall operating profit level, the impact from exchange is de minimis. In the third quarter, year-over-year revenue was lower due to foreign exchange by $3.4 million, gross profit by just over $1.2 million, and operating expenses were down $1.2 million as well. Same story year to date, revenue from foreign exchange was down $10.8 million, gross profit down $4 million, and operating expenses down $4 million as well. This means of course that our net income and earnings per share did not see much foreign exchange distortion in the quarter or year to date. Unfortunately there is some noise from foreign exchange to consider when looking at our gross margin. The third quarter showed a year-over-year increase from 59% from 59% to 61% as presented by business segment in our new earnings release format. Foreign exchange primarily in our Australian EGM business caused most of this, since the gross margin on EGM is 50% and affects the overall mix of gross margin contribution. Without foreign exchange, third quarter gross margin would have been 59%, or unchanged year-over-year. The good news is that our EGM gross margin in the quarter has improved over 400 basis points. These one time margin improvements come from Australia. Our utility and PTG margins declined year-over-year due to growing i-Deal shuffler and progressive add on leases which contribute to additional depreciation expense over our older generation products. To jump start our leasing initiative with the new products, they were installed under introductory pricing which has a short term impact on gross margin. As Tim said our leasing initiative is in full swing. Total lease, royalty and service revenue achieved a Company record of $21 million, up 4% year-over-year, 2% sequentially and represented 47% of total revenue. Year to date lease, royalty and service revenue was up 6%, year-over-year, and totaled $61.9 million or 50% of revenue. This growth is consistent with our continued emphasis on leasing. Lease and service revenue for our utilities segment alone grew 4%, year-over-year, to $9.3 million, predominantly due to increased leases of our i-Deal, MD2 and one2six Shufflers. Leased shufflers totaled 5688 units, up 5% or 269 net units from the prior period and up 123 units or 2% sequentially. However, total utility revenue decreased year-over-year by 14%, to $17.2 million, due to decreased sales of shufflers and chippers. The utilities segment represented 38% of total revenue. Although overall sales revenue declined our average sale price did increase approximately 6% over the prior year period. Utility gross margin of 58% reflects the decrease of approximately 2% from the prior year period. This decrease is largely due to the impact of depreciation on newer products on lease, specifically the i-Deal replacing older lease product that is often fully depreciated. Total lease, royalty and service revenue for proprietary table games decreased 5% year-over-year, to $8.5 million. $600,000 of this was the result of an Internet gaming transaction in the prior year period. The table games installed base remains relatively flat year-over-year, at 5,634 units of which 69% were on lease. The total proprietary table game segment revenue was $10.2 million, up 5% year-over-year, and represented 23% of total revenue. This overall increase was driven by increased sales activity. The current quarter includes two lease-to-sale transactions of 31 proprietary table games. We remain committed to emphasizing leases particularly in this segment, however some customers traditionally purchase product after a successful lease period. Gross margin was 83%, or relatively flat from the year ago quarter. The slight margin decline is largely attributable to the increased depreciation of progressive hardware, associated with our progressive add ons. This segment has traditionally had very limited tangible cost of goods sold, with most costs due to amortization of acquired intellectual property. 4 Lease, royalty and service revenue for electronic table systems this quarter was a record $3.2 million, up 34% year-over-year, as a result of increased Table Master seats on lease, led by proprietary titles such as Royal Match 21, Three Card Poker and Ultimate Texas Hold 'Em. Total ETS revenue decreased 34% to $5.3 million as compared to $8 million in the prior period and represented 12% of total Company revenue. This decline is mostly from fewer Table Master seats sold and to a lesser extent Vegas Star. Of the seats that were sold in the quarter, the majority were in Australia, therefore we had approximately $400,000 less revenue from foreign exchange. Despite the fact sales revenue is down our market penetration continues to grow. Our total installed seats grew 14% year-over-year, to 7,930, fueled by 800 sorry, fueled by 484 additional seats on lease. ETS gross margin remained relatively flat year-over-year at 52%. Although margin is consistent over the prior year, it is favorably impacted by increased average lease prices. However the margin is offset by higher fixed amortization on lower revenue. Total revenue for our electronic gaming machine segment totaled $12.2 million, up 4% year-over-year, however sales in Australian dollars grew 25%. The success of this segment is due to the continued strength of our titles including our Pink Panther and the Grand Central progress link games. EGMs represented 27% of total revenue this quarter.
